EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed February 23, 2021 have been received and considered by Examiner.

Note on Examiner’s Amendment
Examiner notes that the Examiner’s Amendments made below were made to overcome the 35 U.S.C. 112(b) rejection of claims 4 and 12, and to overcome additional points of indefiniteness raised by the amendments in claims 4 and 12 in the Amendment filed February 23, 2021.

WITHDRAWN OBJECTION
The objection to claim 19 has been withdrawn due to Applicant’s amendment in claim 19 in the Amendment filed February 23, 2021.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 6 and 8 has been withdrawn due to Applicant’s amendments in claims 6 and 8 in the Amendment filed February 23, 2021.
The art rejections based on Asfaw et al. (USPN 2005/0005890) have been withdrawn due to Applicant’s addition of the recitation “the carbon-fiber reinforced polyamide has a modulus elasticity of greater than or equal to about 4 GPa to less than or equal to about 30 GPa” to independent claims 1 and 10 in the Amendment filed February 23, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Neal D. Sanborn authorized the Examiner’s Amendments in a voice mail message left for Examiner on June 3, 2021. 

The application is amended as follows:

In the claims:

In claim 4, lines 1-3, replace “wherein the carbon-fiber reinforced polyamide comprises carbon-fiber reinforced polyamides selected” with --wherein the reinforcement is at least one selected --.



Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1 and 10, the prior art of record fails to teach or suggest a blow molded part as claimed having all structural, compositional and property limitations, including such a part comprising a first portion consisting of a carbon-fiber reinforced polyamide and a second portion consisting of (claim 1) / comprising (claim 10) a neat polyamide, where the carbon-fiber reinforced polyamide has a modulus elasticity of greater than or equal to about 4 GPa to less than or equal to about 30 GPa. The closest prior art of record, Asfaw et al. (USPN 2005/0005890), would not have reasonably taught or suggested to one of ordinary skill in the art at the time of the filing of the application that the modulus elasticity of the carbon-fiber reinforced polyamide is within the particular range of greater than or equal to about 4 GPa to less than or equal to about 30 GPa.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782